FILED
                           NOT FOR PUBLICATION
                                                                           APR 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

LINSEY ADAMS,                                    No. 14-55711

              Plaintiff - Appellant,             D.C. No. 2:13-cv-09057-DSF-SH

 v.
                                                 MEMORANDUM*
SANTA BARBARA COTTAGE
HOSPITAL; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted March 10, 2016**
                               Pasadena, California

Before: MURPHY,*** PAEZ, and NGUYEN, Circuit Judges.

      Linsey Adams appeals the district court’s dismissal of her complaint for

failure to state a claim upon which relief could be granted under Federal Rule of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Michael R. Murphy, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
Civil Procedure 12(b)(6). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

1.    Reviewing de novo the district court’s Rule 12(b)(6) dismissal, Kahle v.

Gonzales, 487 F.3d 697, 699 (9th Cir. 2007), we hold that the district court did not

err in dismissing Adams’s Section 1983 claims against defendants Santa Barbara

Cottage Hospital (“Cottage Hospital”), Aurora Vista Del Mar, LLC (“Aurora”),

and physicians John Anis, Atman Reyes, and Ronald Sager (collectively, “the

private defendants”). To plead a Section 1983 claim, a plaintiff must allege that

the defendant, while acting under color of state law, deprived the plaintiff of rights

secured by the U.S. Constitution or federal statutes. 42 U.S.C. § 1983; Soranno’s

Gasco, Inc. v. Morgan, 874 F.2d 1310, 1313–14 (9th Cir. 1989). As the district

court correctly noted, Adams failed to demonstrate that the private defendants took

action “under color of state law” within the meaning of Section 1983. Brentwood

Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001).

          A plaintiff may attribute a private actor’s conduct to the State under one of

three theories: the “state compulsion” test, also known as the“government nexus”

test; the “joint action” test; or the “public functions” test.1 Caviness v. Horizon

Cmty. Learning Ctr., Inc., 590 F.3d 806, 812, 816 (9th Cir. 2010); see also Blum v.

      1
           As Adams conceded, she does not assert a joint action theory of liability.

                                             2
Yaretsky, 457 U.S. 991, 1004 (1982) (state compulsion); Rendell-Baker v. Kohn,

457 U.S. 830, 842 (1982) (public functions). For the reasons set forth in the

district court’s order dismissing Adams’s complaint, we agree that Adams has

failed to establish Section 1983 liability against the private defendants under any of

those theories. The district court did not err in dismissing Adams’s Section 1983

claims against Cottage Hospital, Aurora, Anis, Reyes and Sager.

2.    Adams also alleged that Bradley Crable, a County employee, violated her

First, Fourth, Fifth, Ninth and Fourteenth Amendment rights. The parties do not

contest that Crable acted in his capacity as a county employee and took action

under color of state law during Adams’s detention.

      Nevertheless, Adams failed to allege that Crable was personally involved in

the deprivation of her civil rights, a prerequisite to applying Section 1983 liability.

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); see also Lacey v.

Maricopa Cty., 693 F.3d 896, 915–16 (9th Cir. 2012) (en banc). Even if Adams

had demonstrated Crable’s involvement, she failed to plead any cognizable causes

of action with respect to those claims. Consequently, her First, Fourth, Fifth,

Ninth, and Fourteenth Amendment privileges and immunities claims against

Crable fail, and the district court did not err in dismissing those claims with

prejudice.

                                           3
      Although mislabeled, Adams also alleged that Crable violated her

procedural and substantive due process rights under the Fourteenth Amendment.2

See Sessions v. Chrysler Corp., 517 F.2d 759, 760–61 (9th Cir. 1975) (a claim

should not be dismissed under Rule 12(b)(6) simply because it is mislabeled).

Adams’s complaint alleged the basic elements of a due process violation, but she

did not state a plausible claim with respect to Crable’s involvement in her

detention. The district court dismissed without prejudice Adams’ due process

claim and granted Adams leave to amend her cause of action to “allege additional

facts showing that Crable caused Adams’ improper detention.” Adams declined to

avail herself of that opportunity.

      When Adams declined to amend her complaint, she waived the opportunity

to cure any defects in her complaint, including her due process claim against

Crable. Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir. 2004). The

district court did not err in dismissing her claim without prejudice, and it did not

err in dismissing Adams’s complaint after she elected not to amend her complaint

      2
         We have held that a state cannot involuntarily commit a “nondangerous
individual who is capable of surviving safely in freedom . . . without good cause”
and without “minimum requirements of due process.” Doe v. Gallinot, 657 F.2d
1017, 1021 (9th Cir. 1981) (citations omitted); People v. Allen, 42 Cal.4th 91, 98
(2007). We also have characterized claims alleging the unlawful deprivation of
liberty by involuntary commitment as violative of Fourteenth Amendment due
process. Gallinot, 657 F.2d at 1021.

                                           4
as provided by the district court in its March 11, 2014 order. See Edwards, 356

F.3d at 1065; Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992).

3.    Adams also contends that the district court erred when it applied the one-

year statute of limitations for claims related to a health care provider’s professional

negligence, Cal. Code. Civ. P. § 340.5, to her Lanterman–Petris–Short (“LPS”) Act

claims. The California Court of Appeal has held that the one-year statute of

limitations for false imprisonment, Cal. Civ. Code P. § 340(c), provides the

limitations period for LPS Act claims. Jackson v. Cedars-Sinai Med. Ctr., 220

Cal. App. 3d 1315, 1320–22 (1990). The statute of limitations for false

imprisonment and for professional health care negligence accrue one-year from the

date upon which an individual became aware of her injury—in this case, from the

first day Adams was involuntarily committed. Compare Cal. Civ. Code P. § 340.5

with id. § 340(c). Although the district court applied the wrong statute of

limitations to Adams’s LPS Act claims, under either limitations period, Adams’s

claims were time-barred. Consequently, the district court’s error was harmless and

does not warrant reversal.

      AFFIRMED.




                                           5